ACCEPTED
                                                                                                                          04-15-00362-CV
                                                                                                              FOURTH COURT OF APPEALS
                                                                                                                   SAN ANTONIO, TEXAS
                                                                                                                     11/2/2015 2:34:14 PM
                                                                                                                           KEITH HOTTLE
                                                                                                                                   CLERK

                                                       NO. 04-15-00362

JAVAN P. SMITH                                              §                       IN THE FOURTH  COURT
                                                                                              FILED IN
            Appellant,                                      §                               4th COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                            S
v.                                                          §                                        OFAPPEALS
                                                                                            11/2/2015 2:34:14 PM
                                                                                              KEITH E. HOTTLE
                                                            §                                       Clerk
DC CIVIL CONSTRUCTION, LLC                                  §
            Appellee.                                       §                          SAN ANTONIO, TEXAS
                                  APPELLEE’S AND COURT REPORTER’S
                                                CONTEST OF
                                          AFFIDAVIT OF INDIGENCY

TO THE HONORABLE JUSTICE OF SAID COURT:
        '


            NOW COMES DC CONSTRUCTION, LLC, Appellee, and Kay Counsellor, the Court
Reporter      who made a record of the         tiial   of the cause of action which Appellant    now challenges, who
would       respectfully   show   the Court as follows:
                                                                I.

javon Smith, Appellant, paid $10,000.00 into the Registry of the Bexar County Courts                    at   Law,   in   an
attempt to supersede the judgment of the Court.
                                                                II.
                                  an “Affidavit of Indigence” as required by Rule 20.l(a)(2), Texas
            Appellant has failed to     file

Rules of Appellate Procedure (T RAP). Appellant has not provided all information required by Rule
20.1(b), TRAP, nor met the requirements of Rule 20.1.(c)(2).
                                                           PRAYER
            WHEREFORE, premises considered, Appellee and the Court Reporter pray that Appellant’s
affidavit     of indigence be denied.
                                                                      Respectfully Submitted,



                                                                      THE LAW OFFICE OF ROBERT N. RAY
                                                                                                                      CERTIFICATE OF SERVICE


        1e1'eby certify tha Appellee’s   and Court Reportefs Contest of Affidavit of in was sewed
the    day of                       ,    2015, as follows:



      Vin Certiﬁed Mail Return Receipt Requested
      Javan P. Smith
      8806 Shoshoni Trail
      San Antoino, Texas 78225
      Appellant



                                                 ROBERT N. RAY